Title: To George Washington from Major General Philemon Dickinson, 30 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        [near Monmouth, N.J.] June 30th 1778
                    
                    With much difficulty, I have marched three hundred Men—but could not prevail on a greater number to go forwards—how long they  will continue, is very uncertain, as both officers & Men, seem discontented—I never knew so much murmuring—they say, their Farms will be ruined—& that the Enemy may continue on the Shore, for many Weeks—I will use my utmost endeavours to keep them together, & to render the most essential services in my Power. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                